Case 5:18-cv-00151-SMH-MLH Document 23 Filed 11/05/18 Page 1 of 2 PageID #: 62



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION


 KELLEY MILLER,                                    Case No.: 5:18-cv-151
           Plaintiff,                              Hon. Maurice J. Hicks
      v.
 CAPITAL ONE BANK (USA), N.A.,                     NOTICE OF SETTLEMENT
           Defendant.



                                               /

                                 NOTICE OF SETTLEMENT

        Plaintiff Kelley Miller notifies this Court that Plaintiff and Defendant CAPITAL ONE

 BANK (USA), N.A., have resolved all claims between them in this matter and are in the process

 of completing the final settlement documents and filing the appropriate dismissal pleadings. The

 parties request that the Court retain jurisdiction for sixty (60) days for any matters related to

 completing and/or enforcing the settlement, and stay all remaining discovery deadlines.

                          Respectfully submitted the 5th day of November, 2018.


 Dated: November 5, 2018
                                            /s/ DorothyJ.Butler
                                             /s/Alyson    Dykes Lawrence
                                             Alyson
                                              DorothyJ.Butler
                                                        Dykes Lawrence
                                             LAW    OFFICES    OFFirm
                                              Dorothy Butler Law   JEFFREY LOHMAN
                                             4740
                                              28515Green
                                                     RanchRiver
                                                            Rd 12Road, Suite 310
                                             Corona,
                                              DrippingCA   92880
                                                       Springs, TX 78620
                                              Tel: 512-699-5632
                                             (657)500-4317
                                              Fax: 512-369-3535
                                             Alysond@jlohman.com
                                              Email: dorothy@dorothybutlerlawfirm.com
                                             Admitted   pro hac vice




                                               -1-

                                      NOTICE OF DISMISSAL
Case 5:18-cv-00151-SMH-MLH Document 23 Filed 11/05/18 Page 2 of 2 PageID #: 63



                                CERTIFICATE OF SERVICE

 I do hereby certify that on this the 5th day of November, 2018, I caused a copy of the foregoing
 NOTICE OF SETTLEMENT to be electronically filed with the Clerk of Court using the cm/ecf
 system, which will provide electronic notice of the filing to the following:


 Melanie Renee Finkelstein
 Hunton Andrews Kurth (DAL)
 1445 Ross Ave Ste 3700
 Dallas, TX 75202
 214-979-8231
 214-880-0011 (fax)
 mfinkelstein@huntonak.com

 Adam C Ragan
 Hunton Andrews Kurth (DAL)
 1445 Ross Ave Ste 3700
 Dallas, TX 75202
 214-979-3000
 214-979-3959 (fax)
 aragan@huntonAK.com


                                                   /s/ Dorothy Butler Lawrence
                                               /s/Alyson J. Dykes
                                                     Dorothy Butler Lawrence
                                               Alyson J. Dykes
                                               LAWDorothy
                                                      OFFICES Butler Law FirmLOHMAN
                                                                 OF JEFFREY
                                               4740 28515
                                                     Green Ranch   Rd 12Suite 310
                                                            River Road,
                                                     Dripping
                                               Corona, CA 92880Springs, TX 78620
                                                     Tel: 512-699-5632
                                               (657)500-4317
                                                     Fax: 512-369-3535
                                               Alysond@jlohman.com
                                                     Email:
                                               Admitted   prodorothy@dorothybutlerlawfirm.com
                                                              hac vice




                                               -2-

                                      NOTICE OF DISMISSAL
